DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 25, 2021 has been entered.

Status of Claims
Claims 1-2, 4, 7-9, 11-12, 14, and 17-19 have been amended in the response filed on February 25, 2021. 
Claims 1-20 are pending and have been examined.
Claims 1-20 are rejected.

Claim Objections
Claim 20 is objected to because of the following informalities: 
“the method of claim 1” should read “the method of claim 11”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.	

Claims 1 and 11 recite: “generating, using a computerized recommendation engine, a respective bypass score for the each of the recipes stored for a user”. Although providing literal support throughout the disclosure, the generation of a respective bypass score is not described in the disclosure in such a way as to reasonably convey to one of ordinary skill in the art that the inventor(s) had possession of the claimed invention at the time the application was filed. For example, the disclosure describes “The recommendation engine 350 can generate a bypass score for each of the recipes 351 stored by the recommendation engine 350. In certain embodiments, higher bypass scores can indicate higher likelihoods that a recipe is not of interest, while lower bypass scores can indicate lower likelihoods that a recipe is not of interest. The recommendation engine 350 can update the bypass 
	Claims 2-10 and 12-20 inherit the deficiencies of claims 1 and 11, and therefore are also rejected.

	


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 11 recite: “generating, using a computerized recommendation engine, a respective bypass score for the each of the recipes stored for a user”. Generating a respective bypass score renders the claim indefinite because it is unclear how the respective bypass score is generated. The metes and bounds of this claim is unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of the manner in which the respective bypass score is generated.
Claims 2-10 and 12-20 inherit the deficiency noted in claims 1 and 11, and therefore are also rejected. 
For the purposes of examination the Examiner will interpret the manner of generating a respective bypass score as any method for generating a score.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) an abstract idea. This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG” test the claims are directed to statutory categories. Specifically, the system, as claimed in claims 1-10, is directed to a machine. Additionally, the method, as claimed in claims 11-20, is directed to a process.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites the abstract idea of analyzing. Specifically, representative claim 1 recites the abstract idea of: 
receiving recipes in a manner;
parsing the recipes received in the manner by analyzing text of the recipes, wherein the text identifies respective ingredients included in each of the recipes;
generating mapping information that correlates the each of the recipes with the respective ingredients corresponding to the recipes, and that correlates each of the respective ingredients with respective grocery products corresponding to the respective ingredients;
generating a respective bypass score for the each of the recipes stored for a user, wherein the each of the recipes is bypassed as a recommendation for the user when the respective bypass score of each of the recipes exceeds a predetermined threshold;
executing to recommend a recipe selected from the recipes to the user based, at least in part, on the user having added one or more of the respective grocery products corresponding to the recipe into a current shopping cart of the user;
utilizing the mapping information to select in the manner a subset of the respective grocery products that correspond to the respective ingredients for the recipe, wherein the subset of the respective grocery products is devoid of the one or more of the respective grocery products already added to the current shopping cart of the user; and
transmitting data for presenting to the user a recommendation display that presents the subset of the respective grocery products of the recipe, wherein the recommendation display is configured to automatically enable the subset of the respective grocery products to be added to the current shopping cart of the user.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of analyzing, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the 
In addition, under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of analyzing and recommending recipes for grocery shopping, as noted above. The recited limitations of representative claim 1 recite an abstract idea because they are considered to be mental processes. As described in the 2019 PEG, mental processes are “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”. In this case, receiving recipes in a manner; and transmitting data for presenting to the user a recommendation display that presents the subset of the respective grocery products of the recipe, wherein the recommendation display is configured to automatically enable the subset of the respective grocery products to be added to the current shopping cart of the user are types of observation. Additionally, parsing the recipes received in the manner by analyzing text of the recipes, wherein the text identifies respective ingredients included in each of the recipes; generating mapping information that correlates the each of the recipes with the respective ingredients corresponding to the recipes, and that correlates each of the respective ingredients with respective grocery products corresponding to the respective ingredients; and generating a respective bypass score for the each of the recipes stored for a user, wherein the each of the recipes is bypassed as a recommendation for the user when the respective bypass score of each of the recipes exceeds a predetermined threshold are types of evaluation. Furthermore, executing to recommend a recipe selected from the recipes to the user based, at least in part, on the user having added one or more of the respective grocery products corresponding to the recipe into a current shopping cart of the user; and utilizing the mapping information to select in the manner a subset of the respective grocery products that correspond to the respective ingredients for the recipe, wherein the subset of the respective grocery products is devoid of the one or more of the respective grocery products already added to the current shopping cart of the user are types of judgment. Thus, representative claim 1 recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 1 includes additional elements such as a system, one or more processors, one or more non-transitory storage media storing computing instructions configured to run on the one or more processors, an electronic manner, one or more websites, natural language parsing, a computerized recommendation engine, online shopping cart, a graphic user interface, and an electronic device.
Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95 (Fed. Cir. 2016). Similarly, specifying that the abstract idea of analyzing and recommending recipes for grocery shopping occurs within an electronic world merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. As such, representative claim 1 is directed to an abstract idea.


In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use.
Even when considered as an ordered combination, the additional elements of representative claim 1 do not add anything that is not already present when they are considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a generic computer." Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 1 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 1 is ineligible. 
Dependent claims 2-10 do not aid in the eligibility of independent claim 1. For example, claims 2 and 4-10 merely further define the abstract limitations of claim 1. Additionally, claim 3 merely provide further embellishments of the limitations recited in independent claim 1. 
Furthermore, it is noted that the dependent claims do not include any more additional elements. Therefore, the additional elements do not integrate the abstract idea into a practical 
Lastly, the analysis above applies to all statutory categories of invention. Although literally invoking a method, claims 11-20 remain only broadly and generally defined, with the claimed functionality paralleling that of claims 1-10. It is noted that claim 11 includes additional elements of an electronic manner, one or more websites, natural language parsing, one or more non-transitory storage media, a computerized recommendation engine, one or more processors, online shopping cart, a graphic user interface, and an electronic device. The additional elements do not integrate the abstract idea into a practical application because they merely amount to a general link of the use of the abstract idea to a particular technological environment or field of use. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to a general link of the use of the abstract idea to a particular technological environment or field of use. As such, claims 11-20 are rejected for at least similar rationale as discussed above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-11, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zaragoza et. al. (US 20140249966 A1, herein referred to as Zaragoza), in view of Dumontet et. al. (US 20130339163 A1, herein referred to as Dumontet).

With respect to claim 1, Zaragoza discloses:
A system comprising {Zaragoza, see at least: figs 1, 7; [0016] the systems and methods described herein may be used to convert content of virtually any subject matter into a listing that may be purchased from an online inventory source}:
one or more processors {Zaragoza, see at least: [0032] It should also be understood that various embodiments may include multiple user stations, computers, servers, databases, processors, and other components interconnected according to any suitable configuration that allows the functionality of the system to be executed};
receiving recipes in an electronic manner from one or more websites {Zaragoza, see at least: [0007] one or more software programs are utilized to automate the process of converting a recipe into a grocery list. According to one aspect, a recipe website provides recipes; [0013] the system and it functionality are provided in connection with an electronic environment; [0071] Integration with a recipe website, in at least some embodiments, is accomplished with a single one line of js code. All that is required is for the recipe partner to place a system "Buy Ingredients" button on a select number of recipe pages};
parsing the recipes received in the electronic manner by analyzing text of the recipes using natural language parsing, wherein the text identifies respective ingredients included in each of the recipes {Zaragoza, see at least: [0016] Preferably, the system is able to read, or otherwise recognize, web content in any form, such as texts or images. The system understands what object is being illustrated by the text or image and is also capable of breaking the object down into its components; [0067] The Java Virtual Machine (JVM) may be employed for machine learning/natural language processing task; [0069] the conversion service is adapted to enable the conversion of recipe items to grocery items, conversion of measurement units (e.g., converting a recipe amount or unit into a shopping list or grocery item amount or unit so that there is an appropriate amount of the proper ingredient for a certain recipe), and parsing recipe ingredients; [0071] each recipe is processed by ;
generating mapping information that correlates the each of the recipes with the respective ingredients corresponding to the recipes, and that correlates each of the respective ingredients with respective grocery products corresponding to the respective ingredients {Zaragoza, see at least: [0069] the conversion service is adapted to enable the conversion of recipe items to grocery items, conversion of measurement units (e.g., converting a recipe amount or unit into a shopping list or grocery item amount or unit so that there is an appropriate amount of the proper ingredient for a certain recipe), and parsing recipe ingredients; [0070] the conversion service may comprise a simple application with a small database of human-specified conversions of recipe partners' content into grocery partners' inventory items; [0080] recognition involves comparing content items (e.g., text, images, etc.) to stored items; [0074] The conversion service, in at least some examples, is adapted to parse recipe lines to extract ingredients and their amounts, match recipe ingredients to grocery store inventory items, and convert recipe units into grocery store units};
using a computerized recommendation engine, each of the recipes stored for a user, wherein the each of the recipes is a recommendation for the user {Zaragoza, see at least: fig 7, #708; [0063] Recipe service platform 708 for example, may provide the recipe presentation functionality described herein; [0077] step 803 involves converting a selected item (e.g., a food dish or recipe presented in website content) into a component listing (e.g., a recipe). This step may include sub-steps for activating a link, querying a database for stored component listings, making comparisons between stored listings and the presented content, and the like; [0083] the system may push a secondary recipe to the user and notify ;
executing, using the computerized recommendation engine, to recommend a recipe selected from the recipes to the user based, at least in part, on the user having added one or more of the respective grocery products corresponding to the recipe into a current online shopping cart of the user {Zaragoza, see at least: fig 7, #708; [0063] Recipe service platform 708 for example, may provide the recipe presentation functionality described herein; [0083] the system may push a secondary recipe to the user and notify the user that because the user is already purchasing a certain amount of the respective shopping item(s), the user may consider the secondary recipe since making the secondary recipe will only require a certain number of additional components (the number of additional components being less than the total number of components for the recipe had the user started with the secondary recipe)};
utilizing the mapping information to select in the electronic manner a subset of the respective grocery products that correspond to the respective ingredients for the recipe {Zaragoza, see at least: [0057] confirmation includes electronically placing the confirmed item(s) in a user's electronic shopping cart; [0069] the shopping service is adapted to manage customer carts and accounts, and to allow customers to search for, categorically browse, and add grocery items to a cart; [0074] Some of this functionality may initially be based on hard-wired conversion to create detailed shopping lists/carts from recipes; [0083] the system may push a secondary recipe to the user and notify the user that because the user is already purchasing a certain amount of the respective shopping item(s), the user may consider the secondary recipe since making the secondary recipe will only require a certain number of additional components (the number of additional components being less than the total number of components for the recipe had the user started with the secondary recipe)}; and
transmitting data for presenting to the user, via a graphic user interface on an electronic device, a recommendation display that presents the subset of the respective grocery products of the recipe, wherein the recommendation display is configured to automatically enable the subset of the respective grocery products to be added to the current online shopping cart of the user {Zaragoza, see at least: fig 1, #104; figs 2-6; fig 7, #710; [0009] the system may provide suggestions as to what type/brand of a particular item might be preferable based on the other items/brands or based on the other recipes for a meal; [0033] User station 104 can be any type of suitable user device that provides connectivity to network 102 and the platform 101. Thus, user station 104 can be a computer, server, Internet-enabled device, television, smart book, notebook, laptop, desktop, smartphone, telephone, mobile phone, kiosk, interactive device, handheld device, etc.; [0078] The user clicks "Buy Ingredients" and adds ingredients from the recipe to a cart (e.g., via a popup window overlaying the recipe website). The user has the option to deselect unneeded items. The user has the option to purchase additional common "cooking staples." The user may also have the option to choose from among different brands of shopping items and/or from among different suppliers. The user can select "Continue Recipe Search" or "Checkout."}.
Although disclosing a recipe and grocery recommendation system, Zaragoza does not disclose:
one or more non-transitory storage media storing computing instructions computing instructions configured to run on the one or more processors and perform:
generating a respective bypass score for the each of the recipes, wherein the each of the recipes is bypassed as a recommendation for the user when the respective bypass score of each of the recipes exceeds a predetermined threshold.
However, Dumontet teaches:
one or more non-transitory storage media storing computing instructions computing instructions configured to run on the one or more processors and perform {Dumontet, see at least: [0151] Each such computer program may be implemented in a computer program product tangibly embodied in a :
generating a respective bypass score for the each of the food items, wherein the each of the food items is bypassed as a recommendation for the user when the respective bypass score of each of the food items exceeds a predetermined threshold {Dumontet, see at least: fig 11; [0068] Preference value field 302c (sic, 402c), the contents of which represent a degree of preference of the corresponding consumer for the food element represented by the data structure 400. The permissible set of values of the preference value field 302c (sic, 402c) may be selected in any way. For example, the permissible set of values may be a set of discrete numbers, such as each of the digits from 0-9, in which higher digits represent a stronger preference for the corresponding food element than lower digits, or vice versa; [0089] the food profile generator 110 may determine whether to store a record indicating that the consumer 102a has a negative preference for a food item based on one or more of the following factors: [0090] The number of times the consumer 102a does not purchase the food item after having the opportunity to purchase the food item; [0130] the food recommendation engine 1006 may generate a preference value for the food item by identifying the consumer's preference values for a plurality of the food item's elements, and by applying a function (e.g., a sum or weighted sum) to those preference values to produce the preference value for the food item as a whole. The food recommendation engine 1006 may then conclude that the consumer 102a prefers the food item if the food item's resulting preference value exceeds some predetermined threshold; [0133] the food recommendation engine 1006 may, but need not, deemphasize food items that the consumer 102a does not prefer ... operations 1112 and 1114 of FIG. 11 may be omitted, so that food items that the consumer 102a does not prefer are omitted entirely from the customized menu 1008}.


With respect to claim 4, Zaragoza and Dumontet teach the system of claim 1. Zaragoza further discloses:
wherein the computerized recommendation engine is further configured to perform {Zaragoza, see at least: fig 7, #708; [0063] Recipe service platform 708 for example, may provide the recipe presentation functionality described herein}:
each recipe of the recipes {Zaragoza, see at least: [0071] each recipe is processed by parsing and adding it to a recipe service database, and running a manual hardwire conversion to produce the conversion into grocery store items and quantities, and store the results in a conversion service database}; and
based on inclusion in the current online grocery cart of the respective grocery products corresponding to the respective ingredients of the each recipe {Zaragoza, see at least: [0057] confirmation includes electronically placing the confirmed item(s) in a user's electronic shopping cart; [0069] the shopping service is adapted to manage customer carts and accounts, and to allow customers to search for, categorically browse, and add grocery items to a cart ... the conversion service is adapted to enable the conversion of recipe items to grocery items, conversion of measurement units (e.g., converting a recipe amount or unit into a shopping list or grocery item amount or unit so that there is an appropriate amount of the proper ingredient for a certain recipe), and parsing recipe ingredients}.
Although disclosing the recipes and executing the recommendation engine based on the current online shopping cart, Zaragoza does not disclose:
periodically updating the respective bypass score for each recipe of the recipes by analyzing current activities of the user, wherein the respective bypass score is measured on a numerical scale, increasing the respective bypass score of the each recipe each time the user ignored the each recipe previously displayed to the user during a prior shopping event; and
increasing the respective bypass score of the each recipe.
However, Dumontet teaches:
periodically updating the respective bypass score for each food item of the food items by analyzing current activities of the user, wherein the respective bypass score is measured on a numerical scale, increasing the respective bypass score of the each food item each time the user ignored the each food item previously displayed to the user during a prior shopping event {Dumontet, see at least: fig 4, #402c; [0068] Preference value field 302c (sic,402c), the contents of which represent a degree of preference of the corresponding consumer for the food element represented by the data structure 400. The permissible set of values of the preference value field 302c (sic,402c) may be selected in any way. For example, the permissible set of values may be a set of discrete numbers, such as each of the digits from 0-9, in which higher digits represent a stronger preference for the corresponding food element than lower digits, or vice versa; [0081] The profile generator 110 updates the value of the record's preference value field 402c based on the contents of record P of the consumer 102a's food order history 108a (FIG. 6, operation 616). The profile generator 110 may update the preference value field 402c in any of a variety of ways. For example, the profile generator 110 may increase the preference value 402c by a predetermined amount, such as by incrementing the preference value 402c or increasing it by a predetermined percentage; [0086] as the consumers 102a-c purchase additional food items, their food order histories 108a-c may be updated to reflect such additional purchases. In response to such updates to the food order histories 108a-c, the profile generator 110 may process the new records in the food order histories 108a-c to update the corresponding individual food profiles 114a-c; [0089] the food ; and
increasing the respective bypass score of the each food item {Dumontet, see at least: fig 4, #402c; [0068] Preference value field 302c (sic,402c), the contents of which represent a degree of preference of the corresponding consumer for the food element represented by the data structure 400. The permissible set of values of the preference value field 302c (sic,402c) may be selected in any way. For example, the permissible set of values may be a set of discrete numbers, such as each of the digits from 0-9, in which higher digits represent a stronger preference for the corresponding food element than lower digits, or vice versa; [0081] The profile generator 110 updates the value of the record's preference value field 402c based on the contents of record P of the consumer 102a's food order history 108a (FIG. 6, operation 616). The profile generator 110 may update the preference value field 402c in any of a variety of ways. For example, the profile generator 110 may increase the preference value 402c by a predetermined amount, such as by incrementing the preference value 402c or increasing it by a predetermined percentage}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included analyzing the preference value based on past history and increasing the preference value as taught by Dumontet in the recipe and grocery shopping system of Zaragoza in order to generate food recommendations that may be more accurate than those generated in response to a manually-formulated query (Dumontet, see: [0138]).

With respect to claim 5, Zaragoza and Dumontet teach the system of claim 1, including the computerized recommendation engine. Zaragoza further discloses – wherein:
transmitting the recipe for presenting to the user via the graphic user interface on the electronic device {Zaragoza, see at least: fig 1, #104; fig 7, #710; [0033] User station 104 can be any type of suitable user device that provides connectivity to network 102 and the platform 101. Thus, user station 104 can be a computer, server, Internet-enabled device, television, smart book, notebook, laptop, desktop, smartphone, telephone, mobile phone, kiosk, interactive device, handheld device, etc.; [0083] the system may push a secondary recipe to the user and notify the user that because the user is already purchasing a certain amount of the respective shopping item(s), the user may consider the secondary recipe since making the secondary recipe will only require a certain number of additional components (the number of additional components being less than the total number of components for the recipe had the user started with the secondary recipe)};
and transmitting the recipe occurs before transmitting the data {Zaragoza, see at least: [0078] The user clicks "Buy Ingredients" and adds ingredients from the recipe to a cart (e.g., via a popup window overlaying the recipe website). The user has the option to deselect unneeded items. The user has the option to purchase additional common "cooking staples." The user may also have the option to choose from among different brands of shopping items and/or from among different suppliers. The user can select "Continue Recipe Search" or "Checkout."}.

With respect to claim 6, Zaragoza and Dumontet teach the system of claim 1. Zaragoza further discloses:
the mapping information further correlates certain ones of the respective ingredients with certain ones of the respective grocery products that were previously purchased by the user {Zaragoza, see at least: [0043] the determination of whether an item is staple or non-staple may be based on other ; and
executing the computerized recommendation engine further comprises recommending the recipe selected from the recipes to the user further based in part on the certain ones of the respective grocery products that were previously purchased by the user {Zaragoza, see at least: [0049] The ontology box, or any of its modules, may be configured to provide a user with a variety of information, component lists, order processing and so forth based on any number of factors including, without limitation, the user preferences described elsewhere herein ... user history, guest information, and the like}; and
the subset of the respective grocery products included in the recommendation display do not include the certain ones of the respective grocery products that were previously purchased by the user {Zaragoza, see at least: [0043] the determination of whether an item is staple or non-staple may be based on other factors, such as a user purchasing history. For instance, if a user has always purchased butter in prior orders, then butter may be determined as a non-staple item for that particular user (where it would otherwise normally be consider a staple item); [0053] Management display 301 may also provide one or more images 309 associated with the respective subject item, as previously described. As illustrated, management display 301 provides an order initiation button 305 ... Sub-button 306, for example, may be clicked by a user to start the process with respect to only non-staple items. Sub-button 307, for example, may be clicked by a user to start the process for only staple items. Sub-button 308, for example, may be clicked by a user to start the process for both staple and non-staple items}.

With respect to claim 7, Zaragoza and Dumontet teach the system of claim 1. Zaragoza further discloses – wherein:
each of the recipes are parsed, using the natural language parsing, to further identify respective ingredient amounts for the respective ingredients included in each of the recipes {Zaragoza, see at least: [0067] The Java Virtual Machine (JVM) may be employed for machine learning/natural language processing task; [0069] the conversion service is adapted to enable the conversion of recipe items to grocery items, conversion of measurement units (e.g., converting a recipe amount or unit into a shopping list or grocery item amount or unit so that there is an appropriate amount of the proper ingredient for a certain recipe), and parsing recipe ingredients; [0071] each recipe is processed by parsing and adding it to a recipe service database, and running a manual hardwire conversion to produce the conversion into grocery store items and quantities, and store the results in a conversion service database}; and
the subset of the respective grocery products included in the recommendation display is selected based, at least in part, on the respective ingredient amounts of the respective ingredients that correspond to the recipe that is selected by the computerized recommendation engine {Zaragoza, see at least: fig 7, #708; [0063] Conversion service platform 704 may operate, for example, in conjunction with other platforms such as recipe service platform 708 and shopping service platform 702 to convert component listings (e.g., recipe listings) into shopping item lists (e.g., grocery lists) and to calculate amounts needed for various components, associated costs, unit conversions, and the like; [0069] the conversion service is adapted to enable the conversion of recipe items to grocery items, conversion of measurement units (e.g., converting a recipe amount or unit into a shopping list or grocery item amount or unit so that there is an appropriate amount of the proper ingredient for a certain recipe), and parsing recipe ingredients; [0074] The conversion service, in at least some examples, is adapted to parse recipe lines to extract ingredients and their amounts, match recipe ingredients to grocery store inventory items, and convert recipe units into grocery store units. Some of this functionality may initially be based on hard-wired conversion to create detailed shopping lists/carts from recipes; [0083] the system may .

With respect to claim 8, Zaragoza and Dumontet teach the system of claim 1, including the computerized recommendation engine and recipes. Zaragoza does not disclose:
wherein the computerized recommendation engine is further configured to analyze feedback associated with prior recommendations of the recipes that were previously presented to the user.
However, Dumontet teaches:
wherein the computerized recommendation engine is further configured to analyze feedback associated with prior recommendations of the food items that were previously presented to the user {Dumontet, see at least: [0136] Once the system 100 has provided recommendations (e.g., the customized menu 1008) to the consumer 102a, the consumer 102a may provide feedback on those recommendations. For example, the consumer 102a may indicate approval or disapproval of any particular recommendation. The system 1000 may take such feedback into account, such as by modifying the preference value associated with the food item associated with the recommendation to reflect the consumer's feedback}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the feedback analysis as taught by Dumontet in the recipe and grocery shopping system of Zaragoza in order to not require consumers to read and evaluate reviews of food items (Dumontet, see: [0139]).

With respect to claim 9, Zaragoza and Dumontet teach the method of claim 8, including the computerized recommendation engine and recipes. Zaragoza does not disclose:
wherein the computerized recommendation engine is further configured to analyze the feedback to identify additional recipes included in the recipes that are not of interest to the user in response to determining that the user previously ignored recommendations for the additional recipes.
However, Dumontet teaches:
wherein the computerized recommendation engine is further configured to analyze the feedback to identify additional food items included in the food items that are not of interest to the user in response to determining that the user previously ignored recommendations for the additional food items {Dumontet, see at least: [0092] the food profile generator 110 may aggregate food items that fall within the same category (concept). For example, assume that the food profile generator 110 is configured to conclude that the consumer 102a does not prefer a food item if the consumer 102a does not purchase the food item after being presented with it at least 20 times. In this example, the food profile generator 110 may aggregate all presentations of food items in a category, such as "meat," to conclude that the consumer 102a does not prefer meat after the consumer 102a has been presented with food items in the meat category at least 20 items, even if the consumer 102a has not been presented with any specific food item in the meat category more than 20 times; [0137] if the system 1000 recommended that the consumer 102a not purchase a particular food item and the consumer 102a rejects such a recommendation, then the system 1000 may increase the preference value 402c associated with the food item for that consumer 102a. Finally, if the system 1000 recommended that the consumer 102a not purchase a particular food item and the consumer 102a accepts such a recommendation, then the system 1000 may decrease the preference value 402c associated with the food item for that consumer 102a}.


With respect to claim 10, Zaragoza and Dumontet teach the method of claim 1. Zaragoza further discloses:
the subset of the respective grocery products comprise certain ones of the respective grocery products that correspond to the respective ingredients for the recipe and that are not included in the current online shopping cart before executing the computerized recommendation engine to recommend the recipe {Zaragoza, see at least: [0083] the system may push a secondary recipe to the user and notify the user that because the user is already purchasing a certain amount of the respective shopping item(s), the user may consider the secondary recipe since making the secondary recipe will only require a certain number of additional components (the number of additional components being less than the total number of components for the recipe had the user started with the secondary recipe)}; and
transmitting the data further comprises transmitting the data for presenting to the user, via the graphic user interface on the electronic device, an indication of other grocery products that (a) correspond to other ones of the respective ingredients for the recipe and (b) are included in the current online shopping cart, before executing to recommend the recipe {Zaragoza, see at least: fig 1, #104; fig 4; fig 7, #710; [0033] User station 104 can be any type of suitable user device that provides connectivity to network 102 and the platform 101. Thus, user station 104 can be a computer, server, Internet-enabled device, television, smart book, notebook, laptop, desktop, smartphone, telephone, mobile phone, kiosk, interactive device, handheld device, etc.; [0054] Display 401 includes an order grid 402 having a plurality of rows and columns representing information about particular components from a component listing ; and
the subset of the respective grocery products do not comprise the other grocery products do not comprise the other grocery products {Zaragoza, see at least: [0083] the system may push a secondary recipe to the user and notify the user that because the user is already purchasing a certain amount of the respective shopping item(s), the user may consider the secondary recipe since making the secondary recipe will only require a certain number of additional components (the number of additional components being less than the total number of components for the recipe had the user started with the secondary recipe)}.

Regarding claims 11 and 14-20, claims 11 and 14-20 are directed to a method. Claims 11 and 14-20 recite limitations that are parallel in nature to those addressed above for claims 1 and 4-10, which are directed towards a system. Therefore, claims 11 and 14-20 are rejected for the same reasons as set forth above for claims 1 and 4-10, respectively. 
It is noted that claim 11 includes additional elements of:
A method.
Zaragoza discloses:
A method {Zaragoza, see at least: fig 8; [0016] the systems and methods described herein may be used to convert content of virtually any subject matter into a listing that may be purchased from an online inventory source}.

Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zaragoza et. al. (US 20140249966 A1, herein referred to as Zaragoza), in view of Dumontet et. al. (US 20130339163 A1, herein referred to as Dumontet), in further view of Chen et. al. (US 20120072302 A1, herein referred to as Chen).

With respect to claim 2, Zaragoza and Dumontet teach the system of claim 1. Zaragoza further discloses:
wherein the computerized recommendation engine is further configured to {Zaragoza, see at least: fig 7, #708; [0063] Recipe service platform 708 for example, may provide the recipe presentation functionality described herein}:
identify the one or more of the respective grocery products that are included in the current online shopping cart of the user before executing the computerized recommendation engine to recommend the recipe {Zaragoza, see at least: [0057] confirmation includes electronically placing the confirmed item(s) in a user's electronic shopping cart; [0083] the system may push a secondary recipe to the user and notify the user that because the user is already purchasing a certain amount of the respective shopping item(s), the user may consider the secondary recipe}; and 
recommend the recipe based, at least in part, on the one or more of the respective grocery products that are included in the current online shopping cart before executing the computerized recommendation engine to recommend the recipe {Zaragoza, see at least: [0083] the system may push a secondary recipe to the user and notify the user that because the user is already purchasing a certain amount of the respective shopping item(s) the user may consider the secondary recipe}, wherein:
the recipe comprises additional grocery products that are not included in the current online shopping cart of the user as compared to other potential recipes of the recipes associated with the one or more of the respective grocery products that are included in the current online shopping cart {Zaragoza, .
Although disclosing identifying and recommending based on items already in the shopping cart, Zaragoza does not disclose:
a fewest number of products.
However, Chen teaches:
a fewest number of products {Chen, see at least: [0041] the recipes with the least number of ingredients}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included determining a fewest number of additional items as taught by [ 1 ] in the recipe and grocery shopping system of Zaragoza and Dumontet in order to help effect optimal user determinations  (Chen, see: [0005]).

With respect to claim 3, Zaragoza, Dumontet, and Chen teach the system of claim 2. Zaragoza further discloses:
wherein the recommendation display further presents the recipe to the user {Zaragoza, see at least: figs 2-6; [0078] The user clicks "Buy Ingredients" and adds ingredients from the recipe to a cart (e.g., via a popup window overlaying the recipe website). The user has the option to deselect unneeded items. The user has the option to purchase additional common "cooking staples." The user may also have the option to choose from among different brands of shopping items and/or from among different suppliers. The user can select "Continue Recipe Search" or "Checkout."; [0083] the system may push a .

Regarding claims 12-13, claims 12-13 are directed to a method. Claims 12-13 recite limitations that are parallel in nature to those addressed above for claims 2-3, which are directed towards a system. Therefore, claims 12-13 are rejected for the same reasons as set forth above for claims 2-3, respectively. 


	

Response to Arguments
	With respect to the rejections under 35 U.S.C. 101, Applicant’s arguments have been considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been applied. The new grounds of rejection have been necessitated by Applicant’s amendments.

With respect to page 11 of the Remarks, Applicant argues “Applicant respectfully submits that the claims recite an improvement to other technology or technical field, and also recite use of the ideas in a meaningful way beyond generally linking to a particular technological environment.” Examiner respectfully disagrees. The October 2019 Update to Subject Matter Eligibility provided guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field. For example, the October 2019 Update states “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.” The guidance states that “[t]he specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art,” and that, “conversely, if the specification explicitly sets forth an improvement but in a conclusory manner…the examiner should not determine the claim improves technology.” That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. Looking to the specification is a standard that the courts have employed when analyzing claims as it relates to improvements in technology. For example, in Enfish, the specification provided teaching that the claimed invention achieves benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). Additionally, in Core Wireless the specification noted deficiencies in prior art interfaces relating to efficient functioning of the computer. Core Wireless Licensing v. LG Elecs. Inc., 880 F.3d 1356 McRO, the claimed improvement, as confirmed by the originally filed specification, was “…allowing computers to produce ‘accurate and realistic lip synchronization and facial expressions in animated characters…’” and it was “…the incorporation of the claimed rules, not the use of the computer, that “improved [the] existing technological process” by allowing the automation of further tasks”. McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, (Fed. Cir. 2016).
In this case, Applicant’s specification provides no explanation of an improvement to the functioning of a computer or other technology. Rather, the claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool”. Id citing Enfish at 1327, 1336. This is reflected in paragraphs [0043] and [0044] of Applicant’s specification, which describe Applicant’s claimed invention is directed toward solving problems such as:
the significant amount of time and effort that goes into selecting recipes, and 
customers forgetting ingredients when shopping for the recipes
Although the claims include computer technology such as a system, one or more processors, one or more non-transitory storage media storing computing instructions configured to run on the one or more processors, an electronic manner, one or more websites, natural language parsing, a computerized recommendation engine, online shopping cart, a graphic user interface, and an electronic device, such elements are merely peripherally incorporated in order to implement the abstract idea. This is unlike the improvements recognized by the courts in cases such as Enfish, Core Wireless, and McRO. Unlike precedential cases, neither the specification nor the claims of the instant invention identify such a specific improvement to computer capabilities. The instant claims are not directed to improving “the existing technological process” but are directed to improving the task of analyzing and recommending recipes for grocery shopping. The claimed process, while arguably resulting in improved grocery shopping, is not providing any improvement to another technology or technical field as the claimed process is not, for example, improving the processor and/or computer components that operate the 
	
	With respect to page 12 of the Remarks, Applicant argues “the ordered combination of limitations of amended independent claims 1 and 11 add specific limitations that are improvements beyond what is well- understood, routine, or conventional in the field.” Examiner would like to point out that the new rejection under 35 U.S.C. 101 does not refer to well-understood, routine, and conventional computer component analysis, so consideration of well-understood, routine, and conventional under Berkheimer is not necessary. According to the 2019 PEG, “if an examiner had previously concluded under revised Step 2A that, e.g., an additional element was insignificant extra-solution activity, they should reevaluate that conclusion in Step 2B. If such reevaluation indicates that the element is unconventional or otherwise more than what is well-understood, routine, conventional activity in the field, this finding may indicate that an inventive concept is present and that the claim is thus eligible.” In this case, Examiner has not determined that an additional element was insignificant extra-solution activity, and therefore does not need to evaluate whether the element is unconventional or otherwise more than what is well-understood, routine, conventional activity in the field. As such, this argument is moot.

With respect to page 12 of the Remarks, Applicant argues “amended independent claims 1 and 11 recite a non-conventional and non-routine arrangement of systems and ordered combination of limitations above and beyond any alleged abstract idea.” Examiner respectfully disagrees. In BASCOM, the Federal Circuit vacated a judgment of ineligibility because the district court failed to properly Mayo/Alice framework (Step 2B of the USPTO's SME guidance) when analyzing a claimed system for filtering content retrieved from an Internet computer network. The BASCOM court agreed that the additional elements were generic computer, network, and Internet components that did not amount to significantly more when considered individually, but explained that the district court erred by failing to recognize that when combined, an inventive concept may be found in the non-conventional and non-generic arrangement of the additional elements, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user (note that the term "inventive concept" is often used by the courts to describe additional element(s) that amount to significantly more than a judicial exception).
In this case, Applicant’s specification provides no explanation of non-conventional or non-routine arrangement of computer elements or other technology, when additional elements are considered individually and in combination. Reflected in paragraphs [0043]-[0044] and [0066] of Applicant’s specification, the invention described is directed toward solving problems such as recipe selection and grocery shopping using known recommendation systems. Although the claims include computer technology, such elements are merely peripherally incorporated in order to implement the abstract idea. This is unlike the improvements recognized by the courts in BASCOM. In BASCOM, the courts found “the patent describes how its particular arrangement of elements is a technical improvement over prior art ways of filtering such content. As explained earlier, prior art filters were either susceptible to hacking and dependent on local hardware and software, or confined to an inflexible onesize-fits-all scheme.” Unlike BASCOM, neither the specification nor the claims of the instant invention identify such a specific improvement on the arrangement of elements or explain an ordered combination of limitations above and beyond the abstract idea. The instant claims are not directed to improving “the existing technological process” but are directed to improving the commercial tasks of recipe analysis and grocery shopping. The claimed process, while arguably resulting in an improvement 

	With respect to the rejections under 35 U.S.C. 103, Applicant’s arguments have been considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been applied. The new grounds of rejection have been necessitated by Applicant’s amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chang et. al. (US 20140095479 A1) was used to further understand recipe recommendation systems and what is well known in the technology.
Lardinois (2016 NPL) was used to gain understanding of Google’s API natural language parsing and applications.
Armstrong (2017 NPL) was used to further understand natural language parsing as it pertains to Google’s Open Source parser SLING.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820.  The examiner can normally be reached on Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/K.A.B./Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625